The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 28, 2022

                                2022COA87

No. 20CA2051, Scholle v. Ehrichs – Health and Welfare —
Health Care Availability Act — Limitation of Liability —
Collateral Source Evidence — Contract Exception

     Among other things, a division of the court of appeals

considers whether the trial court abused its discretion in entering a

judgment (for $9 million) in excess of the Health-Care Availability

Act’s $1 million damages cap. In entering judgment in excess of the

damages cap, the trial court did not consider that the injured party

would not have to repay any third-party providers or payers for

approximately $6 million in past medical expenses. A majority of

the division concludes that that this was reversible error. The

dissent opines that the majority’s analysis is contrary to the plain

language of the contract exception to the collateral source rule.
COLORADO COURT OF APPEALS                                           2022COA87


Court of Appeals No. 20CA2051
City and County of Denver District Court No. 17CV31764
Honorable Robert L. McGahey, Jr., Judge


Susan Ann Scholle, as Personal Representative for the Estate of Daniel B.
Scholle,

Plaintiff-Appellee,

v.

Edward Ehrichs, M.D.; Michael Rauzzino, M.D.; and HCA-HealthONE, LLC,
d/b/a Sky Ridge Medical Center,

Defendants-Appellants.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                    Division I
                           Opinion by JUDGE DAILEY
                                 Tow, J., concurs
                 Berger, J., concurs in part and dissents in part

                           Announced July 28, 2022


Thomas Keel & Laird, LLC, Isobel S. Thomas, Jennifer L. Keel, Matthew R.
Laird, Denver, Colorado; Connelly Law, LLC, Sean Connelly, Denver, Colorado,
for Plaintiff-Appellee

Hershey Decker Drake, P.L.L.C., C. Todd Drake, Lone Tree, Colorado; Hall &
Evans, L.L.C., Deanne C. McClung, Mary P. Kaluk, Denver, Colorado, for
Defendant-Appellant Edward Ehrichs, M.D.

Wheeler Trigg O’Donnell LLP, Kevin J. Kuhn, Theresa Wardon Benz, Meghan
Frei Berglind, Kevin C. Havelda, Denver, Colorado; Messner Reeves LLP,
Douglas C. Wolanske, Mark B. Collier, Denver, Colorado, for Defendant-
Appellant Michael Rauzzino, M.D.
Sharuzi Law Group, Ltd., Jacqueline B. Sharuzi, Theodore Hosna, Denver,
Colorado, for Defendant-Appellant HCA-HealthONE, LLC, d/b/a Sky Ridge
Medical Center
¶1    In this medical malpractice case, the defendants — Edward

 Ehrichs, M.D.; Michael Rauzzino, M.D.; and HCA-HealthONE, LLC,

 d/b/a Sky Ridge Medical Center (the Hospital) — appeal the trial

 court’s entry of judgment in favor of Susan Ann Scholle, personal

 representative of the estate of the plaintiff, Daniel B. Scholle.1 We

 affirm in part, reverse in part, and remand with directions.

                             I.   Background

¶2    During a five-week trial, the jury heard evidence from which it

 could reasonably find the following.

¶3    In August 2015, Daniel B. Scholle was severely injured as a

 result of elective back surgery performed by Doctors Ehrichs and

 Rauzzino at the Hospital.

¶4    Dr. Ehrichs is a general and vascular surgeon whose role in

 the surgery was to access the spine through the abdomen and, in

 his words, move “blood vessels out of the way so that the spine and

 disk space [are] exposed for the spine surgeon.” After doing so here,




 1Daniel Scholle died on February 5, 2022. This court granted
 Susan Scholle’s motion for substitution of party on March 6, 2022.

 Unless the context indicates otherwise, we’re referring to Daniel B.
 Scholle or his legal team when we use the word “Scholle.”

                                    1
 he left the operating room, and Dr. Rauzzino — a specialist in

 spinal surgery — and his Physician’s Assistant (PA) then performed

 the spinal procedure: a discectomy and anterior lumbar interbody

 fusion (ALIF).

¶5    Around 1:25 p.m., while removing a guide device — the

 Medtronic LT cage system — during the fusion part of the

 procedure, Dr. Rauzzino detected heavy bleeding from what was

 eventually determined to be an injury to Scholle’s iliac vein. Dr.

 Ehrichs was recalled to the operating room, and he and Dr.

 Rauzzino tried unsuccessfully to get control of the bleeding.

 Hospital medical personnel (the medical team), including other

 surgeons and an on-call physician, were called in to help.

¶6    Scholle experienced significant blood loss2 and received a

 constant blood transfusion. Around 4:05 p.m., he went into cardiac

 arrest. He was revived.

¶7    Around 4:15 p.m., the medical team doctors decided to repair

 the injury to Scholle’s vein using venous stents. But the stents




 2Scholle lost seventeen liters of blood — about three times his total
 blood volume — throughout the procedure.

                                   2
 were too small for Scholle’s atypically large vein. Consequently, the

 Hospital’s medical team opted to obtain, from another hospital, an

 endovascular aneurysm repair (EVAR) kit containing a larger stent

 that was designed for use in performing abdominal aortic aneurysm

 (AAA) surgeries. Using two EVAR stents, the medical team was able

 to repair Scholle’s vein and hand the matter back to Dr. Ehrichs at

 6:43 p.m. to finish the procedure. Scholle was then transported to

 the intensive care unit (ICU).

¶8        Dr. Ehrichs saw Scholle the next day, hoping to confirm that

 he could soon remove some laparotomy pads (i.e., sponges) he had

 used during the surgery to absorb some of the bleeding. Dr.

 Ehrichs determined, however, that Scholle was too unstable at that

 point and chose, instead, to remove the pads “two or three” days

 later.

¶9        Scholle stayed in the ICU for 100 days because of continued

 complications. He suffered an infection in the surgical site, which

 progressed into sepsis and required repeated abdominal surgeries;

 injured kidneys requiring repeated dialysis; an abdominal abscess;

 peritonitis; colon perforation; respiratory distress; stroke; foot drop;

 and gangrene in the toes requiring an amputation.


                                     3
¶ 10   Scholle also spent a month in a rehabilitation center and

  continued receiving medical treatment for different problems

  experienced since surgery.

¶ 11   Two years after the surgery, Scholle filed the present medical

  malpractice action against Drs. Ehrichs and Rauzzino and the

  Hospital. And after a twenty-two-day trial, the jury determined that

  Dr. Rauzzino was 45% responsible, Dr. Ehrichs 40% responsible,

  and the Hospital 15% responsible, for $9,292,887 in economic

  damages to Scholle.3

¶ 12   The trial court said that it would subsequently (1) adjust the

  jury’s award of damages in accordance with the Health-Care

  Availability Act (HCAA), sections 13-64-101 to -503, C.R.S. 2021;

  and (2) enter judgment nunc pro tunc to the day of the jury’s verdict,

  for purposes of calculating interest.

¶ 13   Approximately three months after the jury returned a verdict,

  the trial court, in a written order, found that “good cause” existed

  for allowing damages in excess of the $1 million HCAA cap.



  3The award encompassed $6 million for past medical expenses;
  $292,600 for past lost earnings; $2,616,876 for future medical
  expenses; and $383,411 for future lost income.

                                     4
¶ 14   And, nearly ten months after the jury returned a verdict, and

  after significant post-trial litigation, the trial court determined in a

  written order that (1) judgment would enter as of that date (as

  opposed to date the jury returned its verdict); (2) prejudgment

  interest was part of the damages award; (3) Scholle was entitled, as

  of that date, to $5,040,278.31 in prejudgment (prefiling, post-filing,

  and post-verdict) interest; and (4) final judgment would, then, enter

  in the amount of $14,997,980.28, with each of the three defendants

  liable according to the jury’s previous allocation of fault.

¶ 15   All three defendants now appeal.

                           II.   Issues on Appeal

¶ 16   The defendants raise numerous issues on appeal. The issues

  can, however, be categorized as follows:

          1. Did the trial court err by denying Dr. Rauzzino’s and the

             Hospital’s motions for directed verdict?

          2. Did the court err by instructing the jury on physical

             impairment, the “thin skull” doctrine, and negligence per

             se?

          3. Does the record support the jury’s award of economic

             damages?


                                      5
               4. Did the court properly enter judgment in excess of the $1

                  million HCAA damages cap and without accounting for

                  possible collateral sources of compensation?

               5. Did the court properly enter judgment without giving it

                  nunc pro tunc effect to the day the jury returned its

                  verdict?

¶ 17         We address each contention in turn.

      III.    Dr. Rauzzino’s and the Hospital’s Motions for Directed Verdict

¶ 18         Dr. Rauzzino and the Hospital contend that the trial court

  erred by determining that there was sufficient evidence of their

  negligence to send the issue of their liability to the jury.4 We

  disagree.




  4 Unlike Dr. Rauzzino and the Hospital, Dr. Ehrichs does not make
  such a challenge on appeal. Scholle had alleged that Dr. Ehrichs
  was negligent in failing to remain in the operating room during
  surgery; failing to properly and timely identify and care for Scholle’s
  condition; repeatedly using the same or similar, but ineffective,
  techniques to repair the vein injury, thereby worsening it; failing to
  timely request assistance; failing to properly assess, monitor, and
  care for Scholle; and leaving the sponges in Scholle’s body for an
  extended period of time.

                                          6
¶ 19   We review a trial court’s decision on a motion for directed

  verdict de novo. State Farm Mut. Auto. Ins. Co. v. Goddard, 2021

  COA 15, ¶ 26.

                      A.   General Legal Principles

¶ 20   Under C.R.C.P. 50, a party may move for a directed verdict at

  the close of the evidence offered by the opposing party. “Directed

  verdicts are not,” however, “favored.” Goddard, ¶ 25. Indeed, a

  motion for directed verdict may be granted only if the evidence,

  considered in the light most favorable to the nonmoving party,

  “compels the conclusion that reasonable persons could not disagree

  and that no evidence, or legitimate inference therefrom, has been

  presented upon which a jury’s verdict against the moving party

  should be sustained.’” Id. (quoting Burgess v. Mid-Century Ins. Co.,

  841 P.2d 325, 328 (Colo. App. 1992)).

¶ 21   “Like the [trial] court, we must consider all the facts in the

  light most favorable to the nonmoving party and determine whether

  a reasonable jury could have found in favor of the nonmoving

  party.” Id. at ¶ 26. A court shouldn’t grant a motion for directed

  verdict “unless there is no evidence that could support a verdict




                                     7
  against the moving party on the claim.” Parks v. Edward Dale

  Parrish LLC, 2019 COA 19, ¶ 10.

¶ 22   “Like other negligence actions,” to succeed on a medical

  malpractice action, a “plaintiff must show a legal duty of care on the

  defendant’s part, breach of that duty, injury to the plaintiff, and

  that the defendant’s breach caused the plaintiff’s injury.” Day v.

  Johnson, 255 P.3d 1064, 1068-69 (Colo. 2011).

                            B.   Dr. Rauzzino

¶ 23   As the supreme court noted in Day,

             [A] medical malpractice claim requires more
             than proving a poor outcome; a breach of the
             applicable standard of care is required. To
             establish a breach of the duty of care in a
             medical malpractice action, the plaintiff must
             show that the defendant failed to conform to
             the standard of care ordinarily possessed and
             exercised by members of the same school of
             medicine practiced by the defendant. That
             standard of care is measured by whether a
             reasonably careful physician of the same
             school of medicine as the defendant would
             have acted in the same manner as did the
             defendant in treating and caring for the
             patient. Thus, the standard of care for medical
             malpractice is an objective one.

  Id. at 1069 (footnote and citations omitted).




                                     8
¶ 24   Dr. Rauzzino contends that the trial court erred by denying his

  motion for directed verdict because there was insufficient evidence

  to show that he breached a duty of care owed to Scholle by

  operating despite risks associated with Scholle’s diabetes, using a

  PA to assist during surgery, and using the Medtronic device.

                1.    Operating Despite Risks Associated
                           with Scholle’s Diabetes

¶ 25   Evidence was presented at trial that Scholle’s primary care

  physician (PCP) ordered routine pre-operation blood tests five days

  before surgery, including an A1C test, which measured an average

  of blood glucose levels over an approximate three-month time

  period, and a different test for current blood glucose levels.

  Scholle’s results showed that, although his current blood glucose

  level was within the normal range, he had elevated A1C levels,

  indicating poor blood sugar control over the three-month period

  before surgery.

¶ 26   Scholle presented Dr. Jeffrey Poffenbarger as a standard of

  care expert witness. He was a practicing neurosurgeon for nineteen

  years and had performed the same surgery as Scholle’s numerous

  times.



                                     9
¶ 27   According to Dr. Poffenbarger, Scholle’s A1C levels were

  “extremely” elevated — an indication of uncontrolled diabetes that

  could lead to “poor wound healing, poor bone growth rates after

  surgery,” and “increased risk of infection.”5 A1C levels could be

  improved with diligent efforts, Dr. Poffenbarger testified, but it takes

  some time to do so.

¶ 28   Dr. Poffenbarger testified that “in an elective [surgery]” such as

  this, in the presence of increased risk of infection from the A1C

  levels, “taking the time to improve that risk is the responsible

  standard of care,” and that Dr. Rauzzino should have canceled

  surgery and ordered six months of conservative (i.e., physical)

  therapy, consistent with what Dr. Poffenbarger believed to be “the

  standard of care.”

¶ 29   On appeal, Dr. Rauzzino contends that the evidence defied

  Scholle’s theory that Dr. Rauzzino improperly operated in the

  presence of “uncontrolled” diabetes based solely on his elevated

  A1C levels. In this regard, Dr. Rauzzino points to, among other




  5 Dr. Rauzzino agreed that elevated A1C levels present a “primary
  risk” of “increased” infection.

                                    10
  things, the fact that Scholle’s blood glucose levels were within the

  normal range days before surgery; that a published article had said

  “there are no standards of care for optimal A1C levels before

  surgery”;6 that Scholle’s PCP had cleared him for surgery; that Dr.

  Rauzzino had consulted the chief of medicine at the Hospital, who

  said Scholle’s A1C levels were not a contraindication to surgery;

  and that he had met with Scholle before surgery, who was informed

  of the risks associated with his elevated A1C levels and who, after

  acknowledging he had elevated levels in the past, decided to

  proceed anyway. This “overwhelming proof,” Dr. Rauzzino argues,

  “nullified” Dr. Poffenbarger’s opinion about Dr. Rauzzino’s breach of

  the applicable standard of care.

¶ 30   Indeed, “the evidence supporting a directed verdict must do

  more than contradict conflicting evidence; it must nullify” it.

  Huntoon v. TCI Cablevision of Colo., Inc., 969 P.2d 681, 686 (Colo.

  1998) (citation omitted); see Gossard v. Watson, 122 Colo. 271, 273,

  221 P.2d 353, 354 (1950) (same). However, a nullification occurs



  6Dr. Poffenbarger, who had also published on the topic,
  acknowledged that his “paper didn’t say anything different.” He
  did, however, say “[t]here is some controversy in the literature.”

                                     11
  only if “no evidence received at trial, or inference therefrom, could

  sustain a verdict.” Tisch v. Tisch, 2019 COA 41, ¶ 34. Only then is

  a trial court “justified in directing one, not because it would have

  the authority to set aside an opposite one, but because there was

  an actual defect of proof; and, hence, as a matter of law, the party

  was not entitled to recover.” Gossard, 122 Colo. at 277, 221 P.2d at

  356.

¶ 31     Dr. Poffenbarger’s opinion may have been the “only” one7 (as

  Dr. Rauzzino contends) saying that the standard of care in the

  presence of elevated A1C levels required a postponement of surgery.

  But his opinion was, nonetheless, presented to the jury and could

  serve as a basis for holding Dr. Rauzzino liable in connection with

  Scholle’s injuries. See Parks, ¶ 9 (stating that a court shouldn’t

  grant a motion for directed verdict “unless there is no evidence that

  could support a verdict against the moving party on the claim”).




  7Scholle’s PCP testified that he would not have cleared Scholle for
  surgery had he known about the elevated A1C levels. However,
  because the PCP was not endorsed as an expert on the standard of
  care, he was not permitted to testify directly on that issue.

                                    12
¶ 32   “[T]he question of whether a person was negligent — that is,

  whether [that person] breached [the] duty of care by acting

  unreasonably under the circumstances — is ordinarily a question of

  fact for the jury.” Hesse v. McClintic, 176 P.3d 759, 764 (Colo.

  2008). And it is “the jury’s sole province to determine the weight of

  the evidence and the credibility of witnesses, and to draw all

  reasonable inferences of fact therefrom.” Morales v. Golston, 141

  P.3d 901, 906 (Colo. App. 2005) (identifying several inferences that

  the jury could have made based on the evidence presented at trial).

¶ 33   Because some evidence was presented that Dr. Rauzzino

  breached the applicable standard of care, the trial court properly

  denied Dr. Rauzzino’s motion for directed verdict with respect to

  this part of Scholle’s case.

                     2.    Use of the Medtronic Device

¶ 34   Dr. Rauzzino also contends that Scholle did not prove that Dr.

  Rauzzino’s use of the Medtronic device breached the applicable

  standard of care. Dr. Rauzzino is not entitled to relief.

¶ 35   At trial, Scholle presented evidence, through Dr. Poffenbarger,

  that the Medtronic device, used to stabilize the spine during the

  surgery, must be seated correctly (including making sure blood


                                    13
  vessels are properly out of the way) both to (1) avoid unintended

  injury from other tools and (2) keep unobstructed the doctor’s view

  of the area operated on. Further, Dr. Poffenbarger read a warning

  from the Medtronic’s “surgeon guide” that the device must be

  properly seated before proceeding in the surgery and agreed when

  he read that “the most common and serious adverse events [as

  relevant here] were intraoperative vascular injuries,” the exact

  injuries Scholle had experienced. Scholle also presented x-ray

  images to the jury, which, according to Dr. Poffenbarger, showed

  that the Medtronic device had not been seated properly. This was

  evident, Dr. Poffenbarger said, from the existence of certain gaps

  between the device and tissue.

¶ 36   Dr. Rauzzino asserts that Dr. Poffenbarger’s testimony in this

  regard was fatally undermined by (1) Dr. Poffenbarger’s admission,

  during cross-examination, that while he thought the Medtronic

  “device is unsafe,” he “would not elevate that statement to a

  standard-of-care statement”; (2) Dr. Poffenbarger’s knowledge that

  other neurosurgeons had used the device and that it was used




                                    14
  across the country; (3) Dr. Mark McLaughlin’s8 expert testimony

  that he had used the device around the same time that Dr.

  Rauzzino had; (4) Dr. McLaughlin’s testimony that “the device that

  [a doctor] is comfortable with and [is] used to is usually the one

  that’s going to get the job done as best as possible”; and, (5) Dr.

  McLaughlin’s expert opinion, based on a review of all the materials,

  that Dr. Rauzzino “did not” do anything negligently which caused

  Scholle’s injuries.

¶ 37     In denying Dr. Rauzzino’s motion for directed verdict on this

  issue, the court stated there was “plenty of evidence that even if it

  wasn’t improper to use the device, how the device was used was

  improper.”

¶ 38     The trial court correctly distinguished between issues of

  (1) negligence in the mere use of a Medtronic device — which was

  not the theory upon which Scholle proceeded; and (2) negligently

  misusing the device — which was Scholle’s theory. Because Scholle

  presented evidence that Dr. Rauzzino had misused the device, the

  trial court properly denied the motion for directed verdict with



  8   Dr. McLaughlin, a neurosurgeon, was Dr. Rauzzino’s expert.

                                     15
  respect to this part of Scholle’s case. See Tisch, ¶ 34 (A directed

  verdict is proper only if “no evidence received at trial, or inference

  therefrom, could sustain a verdict.”).9

                             C.   The Hospital

¶ 39   The Hospital contends that the trial court erred by denying its

  motion for directed verdict because (1) it did not breach any duty to

  provide adequate blood products, regardless of whether a massive

  transfusion protocol (MTP) was activated; (2) it had no duty to stock

  EVAR arterial stents; and (3) any negligence on its part was not a

  proximate cause of Scholle’s injuries.




  9 Dr. Rauzzino posits a third ground for challenging the court’s
  denial of the motion for directed verdict, that is, that Scholle
  presented no proof that he’d breached the applicable standard of
  care by having a PA assist him during surgery. So far as we can
  discern, however, Scholle never presented or argued that to the jury
  as a theory of liability. True, at one point an issue was raised
  whether Scholle had given “informed consent” to the participation of
  a PA during surgery. But the evidence (a signed “informed consent”
  document) showed that Scholle had done so, and the jury found
  that neither Dr. Rauzzino nor Dr. Ehrichs was liable for negligence
  based on Scholle’s lack of informed consent. Because we are
  unable to discern any other proffered theory of potential liability
  based on the involvement of the PA, we do not discuss the issue
  further.

                                     16
¶ 40   To succeed on an institutional negligence claim against the

  Hospital, “a plaintiff must prove that (1) the hospital had a legal

  duty to conform to a certain standard of conduct; (2) the hospital

  breached that duty; (3) the plaintiff was injured; and (4) there was a

  causal connection between the hospital’s alleged negligent conduct

  and the resulting injury.” Settle v. Basinger, 2013 COA 18, ¶ 58

  (analyzing a claim of negligent credentialing).

¶ 41   “Proving breach of a duty of care gets a plaintiff only halfway

  home on a negligence claim. The plaintiff must also prove that the

  breach of duty caused the claimed injury.” Garcia v. Colo. Cab Co.

  LLC, 2021 COA 129, ¶ 36. “This requirement has two parts: the

  plaintiff must prove both ‘cause in fact’ and ‘proximate’ or ‘legal’

  cause.” Id. (quoting Rocky Mountain Planned Parenthood, Inc. v.

  Wagner, 2020 CO 51, ¶ 27).

¶ 42   The test for cause-in-fact, commonly known as the “but for”

  test, is “whether, but for the alleged negligence, the harm would not

  have occurred,” that is, whether the negligent conduct in a “natural

  and continued sequence, unbroken by any efficient, intervening

  cause,” produced the alleged injury. Rocky Mountain Planned

  Parenthood, ¶ 28 (quoting N. Colo. Med. Ctr., Inc. v. Comm. on


                                     17
  Anticompetitive Conduct, 914 P.2d 902, 908 (Colo. 1996)); see Groh

  v. Westin Operator, LLC, 2013 COA 39, ¶ 50 (Causation may be

  found where the negligent actor “sets in motion a course of events”

  that leads to the plaintiff’s injury.), aff’d, 2015 CO 25.

¶ 43   The test for “proximate” or “[l]egal” cause “depends largely on

  the question of the foreseeability of the harm.” Rocky Mountain

  Planned Parenthood, ¶ 30. To prove proximate cause, “the plaintiff

  must establish that the harm incurred was a ‘reasonably

  foreseeable’ consequence of the defendant’s negligence.” Deines v.

  Atlas Energy Servs., LLC, 2021 COA 24, ¶ 13. Proximate cause may

  be established, though, “even where the actor did not and could not

  foresee the precise way the injury would come about.” Id.

                        1.   Blood Products Theory

¶ 44   The Hospital does not dispute that it had a legal duty to have

  adequate blood products on hand to respond to an emergency

  involving the excessive loss of blood during surgery. But, it says,

  Scholle’s claims against the Hospital were premised on facts

  demonstrably proven to be false.

¶ 45   In this regard, the Hospital insists that Scholle’s experts

  assumed that an MTP had been activated, but every individual


                                     18
  involved in the transfusion and/or was present in the operating

  room who was deposed or testified at trial said otherwise.

¶ 46   Further, although Scholle’s experts opined that the Hospital

  had failed to supply enough blood products for the transfusion, the

  anesthesiologist in charge of Scholle’s transfusion testified that he

  always had a supply of blood products he needed when he needed

  them; that he never had to wait to receive a requested product; and

  that he was never told by anyone that the Hospital didn’t have stock

  of a blood product or that one of his requests would be delayed.

¶ 47   But Scholle points out that he presented contradictory

  evidence, or evidence of circumstances from which the jury could

  infer, that the Hospital was negligent in this regard:

           One doctor who responded to the emergency room

            initially said that he’d been told upon arrival that

            personnel were operating under an MTP; it was only

            later, after discussing the matter with defense lawyers,

            that he said “this might not have been true.”

           One of Scholle’s experts, an anesthesiologist, testified

            that, given the circumstances, the MTP should have been

            activated.

                                    19
 That anesthesiologist testified that (1) he performs blood

  transfusions similar to the one Scholle received and (2) in

  his experience under an MTP, blood products are

  delivered in such a way that, even though the blood is

  divided into its products (i.e., red blood cells, platelets,

  and plasma, and cryoprecipitate), it is administered to

  the patient in proper ratios as if it were whole blood.

 Scholle’s expert anesthesiologist said that the MTP is

  designed to deliver proper blood ratios to minimize the

  hypothermia, acidosis, and coagulopathy, thereby

  preventing subsequent problems such as organ

  malfunction caused by a lowered body temperature,

  heart malfunction and failure of oxygen delivery from the

  blood caused by increased levels of acid and increasing

  severity of these problems caused by the blood’s failure to

  clot (i.e., and continuing to bleed out).

 According to the expert, during Scholle’s surgery, the

  Hospital’s blood bank did not deliver the blood products

  in this ratio: it instead delivered blood in ratios different

  than those required during an MTP.

                          20
         The anesthesiologist opined that incorrect ratios of blood

          were delivered to the operating room because the blood

          bank did not have all of the right blood products in

          stock.10

         That expert answered yes to counsel’s question whether

          the Hospital’s response under the MTP “fell below the

          standard of care.”

         The same expert also testified that Scholle was losing

          blood faster than the team could administer it, which

          caused Scholle to experience hypothermia, acidosis, and

          coagulopathy (improper clotting).

         Scholle’s nephrologist, who treated Scholle’s subsequent

          kidney injuries, explained that “whenever there is

          massive blood loss,” as in Scholle’s case, kidney cells are

          “slough[ed] off,” which can lead to acute tubular necrosis.




10Similarly, a blood bank employee at the Hospital testified that, in
one instance, about forty-five minutes of time elapsed between
receiving an order for plasma and having compatible plasma
available (because it was being delivered, needed to be thawed, and
the thawing machine was already at capacity).

                                 21
           Although hospital rules required documenting

             “complications” and “untoward events,” a nurse shredded

             “pick” and “preference” sheets documenting the

             requested hospital equipment and what happened in the

             operating room.

¶ 48   In our view, the above-recounted evidence was sufficient to

  support a reasonable conclusion that the Hospital breached its duty

  to have available and to timely provide appropriate blood products

  for Scholle’s emergency room surgery, and that Scholle’s injuries

  were a reasonably foreseeable consequence of that breach. Thus,

  the trial court properly denied the Hospital’s motion for directed

  verdict on this ground.

                             2.   Stent Theory

¶ 49   The Hospital contends that the evidence failed to establish

  that it was negligent in failing to stock, or have a policy in place to

  timely procure, the EVAR kit that was ultimately used to repair the

  injury to Scholle’s iliac vein. The expert opinion evidence offered in

  support of Scholle’s “stent theory,” it says, was “lacking in probative

  value” because it conflicted with the opinions of the Hospital’s

  experts as well as with evidence that (1) very few hospitals stocked


                                     22
  the kits (during the emergency, hospital staff called six to eight

  different facilities, and only one of them had a kit in stock); and (2)

  the Hospital could not be expected to stock EVAR kits because it

  did not have an AAA repair program that would have used the kits.

¶ 50   But the credibility of witnesses, and the effect and weight of

  conflicting and contradictory evidence, are all questions of fact for a

  jury to resolve, rather than questions of law to be resolved in ruling

  on a motion for directed verdict. See Park Rise Homeowners Ass’n

  v. Res. Constr. Co., 155 P.3d 427, 432 (Colo. App. 2006).

¶ 51   Scholle presented expert opinion that a hospital of the

  Hospital’s size with a vascular surgeon and an emergency room

  treating patients with ruptured abdominal aortic aneurysms should

  have foreseen the need for, and thus stocked, the kit.

¶ 52   Further, Scholle presented the following evidence that the

  Hospital’s failure to stock the EVAR kits was a proximate cause of

  Scholle’s injuries:

           One of the surgeons who helped to repair Scholle’s vein

             agreed when counsel asked whether a “delay of an hour

             and 45 minutes” while waiting for the EVAR kits

             “cause[d] injury” to Scholle.


                                     23
           Scholle’s expert in healthcare administration agreed

             when counsel asked whether the delay was “a cause of

             injury to” Scholle.

¶ 53   In resolving this part of the Hospital’s motion for directed

  verdict, the trial court observed that the evidence was “wafer thin”

  and “very, very thin.” Nonetheless, the court still perceived that

  there was “sufficient evidence” to go to the jury.

¶ 54   We agree with the trial court. Even though the defendants

  introduced evidence that hemostasis (i.e., cessation of bleeding) was

  achieved while the EVAR kits were en route, a reasonable inference

  could be made that, but for the kits not being immediately in stock

  and available, the length of time that Scholle was experiencing

  massive blood loss would have been less, and, consequently, he

  would not have been injured to the extent he was.

¶ 55   Because reasonable minds could draw more than one

  inference from the evidence, Garcia, ¶ 38, once again, it was for the

  jury to resolve the conflicts in (and conflicting inferences from) the

  evidence, Walker v. Ford Motor Co., 2015 COA 124, ¶ 38, aff’d on




                                    24
  other grounds, 2017 CO 102. Consequently, the Hospital was not

  entitled to a directed verdict on this ground either.11

                          IV.   Jury Instructions

¶ 56   The defendants next contend that the trial court reversibly

  erred by instructing the jury on (1) physical impairment as a

  category of damages separate and apart from noneconomic

  damages; (2) the “thin skull” doctrine; and (3) negligence per se on

  the part of the Hospital. We disagree.

¶ 57   “Trial courts have a duty to correctly instruct juries on matters

  of law.” Vititoe v. Rocky Mountain Pavement Maint., Inc., 2015 COA

  82, ¶ 67 (quoting Bedor v. Johnson, 2013 CO 4, ¶ 8). Trial courts

  should not, however, “instruct on abstract principles of law

  unrelated to the issues in controversy, nor on statements of law




  11 The Hospital also argues, in a cursory manner, that reversal is
  required because Scholle’s claim for negligence per se failed to state
  a claim as a matter of law because the regulations on which the
  claim was based are not “public safety” measures. However,
  inasmuch as the Hospital did not raise that argument in its motion
  for directed verdict, we decline to address it. See Flores v. Am.
  Pharm. Servs., Inc., 994 P.2d 455, 457-58 (Colo. App. 1999)
  (“C.R.C.P. 50, in part, provides that a motion for a directed verdict
  shall state the specific grounds therefor. An appellate court will not
  consider issues, arguments, or theories not previously presented in
  trial proceedings.”).

                                    25
  which are incorrect or misleading.” People v. Alexander, 663 P.2d

  1024, 1032 (Colo. 1983) (citations omitted).

¶ 58    We review the instructions de novo to determine whether they

  correctly state the law. Vititoe, ¶ 67. If they do, we then review the

  trial court’s decision to give a particular instruction for an abuse of

  discretion. Id. “A trial court abuses its discretion only when its

  ruling is manifestly arbitrary, unreasonable, or unfair, or the

  instruction is unsupported by competent evidence in the record.”

  Id.

              A.    Physical Impairment and Disfigurement as
                        a Separate Category of Damages

¶ 59    The defendants assert that the trial court erred by instructing

  the jury that “permanent impairment and disfigurement”12 was a

  separate category from “non-economic damages” — which Scholle

  had disavowed any interest in recovering. We conclude that

  reversal is not warranted.

¶ 60    Initially, the trial court




  12The trial court did not instruct the jury in terms of “permanent
  impairment and disfigurement;” rather, it used the terms “physical
  impairment and disfigurement.” (Emphases added.)

                                     26
          informed the jury, in Instruction Number 19, that it

            could consider damages for three categories of injuries:

            (1) “noneconomic injuries,” including “inconvenience,

            emotional stress, and impairment of the quality of life”;

            (2) “economic injuries,” including “loss of earnings or

            damage to his ability to earn money in the future [and]

            reasonable and necessary medical, hospital, and other

            expenses”; and (3) “physical impairment or disfigurement”

            (emphases added); and

          gave the jury a verdict form, with instructions to enter

            the total amount of injuries, damages, or losses, if any, in

            each of four categories: (1) “Medical or other health care

            expenses”; (2) “Lost earnings (and lost earning capacity)”;

            (3) “Other economic losses than those included [in the

            prior two categories]”; and (4) “Non-economic losses,

            including inconvenience, emotional stress, and

            impairment of the quality of life.”

¶ 61   “Under Colorado common law, damages for physical

  impairment and disfigurement have historically been recognized as

  a separate element of damages.” Pringle v. Valdez, 171 P.3d 624,

                                   27
  630 (Colo. 2007). But under the HCAA, damages for physical

  impairment and disfigurement fall within the “[d]irect noneconomic

  loss or injury” category of damages. § 13-64-302(1)(II)(A), C.R.S.

  2021; see Pringle, 171 P.3d at 631 (noting that “physical

  impairment and disfigurement damages [are] among those claims

  subject to the HCAA’s noneconomic damages cap”).

¶ 62   Damages for pain and suffering are a subset of damages for

  noneconomic injury. See § 13-21-102.5(b), C.R.S. 2021; Pringle,

  171 P.3d at 625. After Scholle’s counsel, on several occasions,

  disavowed any interest in recovering damages for pain and

  suffering, the court planned to tell the jury that noneconomic

  damages had been mistakenly included in Instruction Number 19

  and the verdict form, and that the jurors were “not to consider”

  them. Before the court could do so, however, another of Scholle’s

  attorneys argued that the jury could consider noneconomic

  damages. Consequently, the court left the verdict form and the

  instructions “the way they are.”

¶ 63   The jury awarded monetary amounts on the verdict form only

  for “Medical and other health care expenses” and “Lost earnings




                                     28
  (and lost earning capacity)”; it awarded $0 in damages for “other

  economic losses” and “non-economic losses.”

¶ 64   On appeal, the defendants assert that (1) given Scholle’s

  waiver of the right to recover noneconomic damages, there was no

  reason to instruct the jury on noneconomic damages, including

  permanent impairment and disfigurement; and (2) informing the

  jury that it could consider physical impairment and disfigurement

  as a separate category of damages, without, however, providing a

  place on the verdict form for this “separate” category of damages,

  injected confusion and uncertainty into the verdict.

¶ 65   We agree that where, as here, the HCAA applies, the trial court

  should not have informed the jury that physical impairment and

  disfigurement is a separate category of damages; a court should,

  instead, reference it, if at all, under the noneconomic category of

  damages.

¶ 66   That said, the court’s error does not warrant reversal.

¶ 67   A “court’s erroneous provision of an instruction is reversible

  error only if the error prejudiced a party’s substantial rights. Such

  prejudice occurs where the jury might have returned a different




                                    29
  verdict had the court not given the improper instruction.”

  McLaughlin v. BNSF Ry. Co., 2012 COA 92, ¶ 32 (citations omitted).

¶ 68    Here, the court’s error in making “physical impairment and

  disfigurement” damages a separate category of damages, and, even

  in including a “noneconomic damages” category at all, was

  harmless, given the jury’s award of “$0” in noneconomic damages.

¶ 69    We reject the defendants’ additional argument that the jurors

  may have awarded physical impairment and disfigurement damages

  as “medical and health expenses.” As Scholle argues, however, “the

  court told jurors [in Instruction Number 19] that any physical

  impairment damages ‘shall not include damages again for losses or

  injuries already determined under either numbered paragraph 1 or

  2 above” (which included “necessary medical, hospital, and other

  expenses”). Absent a showing to the contrary (which is not made

  here), we must presume that the jury understood and followed the

  court’s instruction. See People v. Licona-Ortega, 2022 COA 27, ¶

  91.

                      B.    The “Thin Skull” Doctrine

¶ 70    The defendants also contend that the trial court erroneously

  gave the jury a “thin-skull plaintiff” instruction.


                                     30
¶ 71   Over the defendants’ objection, the trial court instructed the

  jury that

              In determining the amount of Plaintiff’s actual
              damages, you cannot reduce the amount of or
              refuse to award any such damages because of
              any physical frailties or illness, including
              diabetes, of the Plaintiff that may have made
              him more susceptible to injury, disability, or
              impairment than an average or normal
              person.13

¶ 72   On appeal, the defendants contend that this was error. We

  disagree.

¶ 73   “Under Colorado law, it is fundamental that a tortfeasor must

  accept his or her victim as the victim is found.” Schafer v. Hoffman,

  831 P.2d 897, 900 (Colo. 1992). “Thus, a tortfeasor is fully liable

  for any damages resulting from its wrongful act even if the victim

  had a pre-existing condition that made the consequences of the

  wrongful act more severe for him than they would have been for a

  person without the condition.” McLaughlin, ¶ 35.

¶ 74   A “thin skull” or “eggshell plaintiff” instruction is appropriate

  in tort cases “when the defendant seeks to avoid or reduce liability




  13This part of Instruction Number 20 was patterned after CJI-Civ.
  6.7 (2019).

                                    31
  by employing a technique known as ‘spotlighting,’ in which the

  defendant calls attention to the plaintiff’s pre-existing conditions or

  predisposition to injury and asserts that the plaintiff’s injuries

  would have been less severe had the plaintiff been an average

  person.” State Farm Mut. Auto Ins. Co. v. Pfeiffer, 955 P.2d 1008,

  1010 (Colo. 1998); accord Kildahl v. Tagge, 942 P.2d 1283, 1286

  (Colo. App. 1996) (“A ‘thin skull’ instruction is appropriate when a

  defendant seeks to avoid liability by asserting that the victim’s

  injuries would have been less severe had the victim been an average

  person.”).

¶ 75   The defendants do not contest the correctness of the law

  stated in the court’s “thin skull” instruction. But, they assert, the

  instruction conveyed to the jury only abstract principles of law

  unrelated to the issues in controversy. This follows, they say,

  because they did not call attention to Scholle’s diabetes or any

  other infirmity as a means of avoiding or reducing damages.

  Instead, it was Scholle himself who introduced evidence of his

  diabetes, in connection with his claim that, given his condition, Dr.

  Ehrichs and Dr. Rauzzino should not have gone ahead with elective

  surgery that day.


                                     32
¶ 76   The defendants are largely — but not entirely — correct about

  what happened during trial. As Scholle asserts, at one point, a

  defense attorney asked one of Scholle’s experts on

  cross-examination, “so patients whose diabetes is not under good

  control are at greater risk of developing neuropathy; is that

  correct?” The defendants attempt to deflect the significance of the

  question by saying, essentially, that Scholle’s expert said he

  couldn’t give an answer. Still, the question was directed at

  determining whether Scholle’s diabetes increased the likelihood of

  experiencing injuries for which he sought damages. Thus, it was

  subject to being interpreted as an attempt to avoid or reduce

  damages for injuries that “an average or normal person” would not

  have experienced.

¶ 77   Because that one question raised “thin skull” issues, the court

  did not abuse its discretion by giving the jury a “thin skull”

  instruction.

¶ 78   Moreover, even if we were to assume the trial court erred in

  giving the instruction, “[t]he court at every stage of the proceeding

  must disregard any error or defect in the proceeding which does not

  affect the substantial rights of the parties.” C.R.C.P. 61. The


                                    33
  burden of showing reversible error is on the party asserting it.

  Tech. Comput. Servs., Inc. v. Buckley, 844 P.2d 1249, 1256 (Colo.

  App. 1992). Yet, in their opening briefs, the defendants make no

  attempt to demonstrate how they may have been prejudiced as a

  result of the instruction. All they argue is that “there was no reason

  nor legal basis to give a thin skull instruction and the giving of the

  instruction constituted reversible error.”

¶ 79   We recognize that “there can be prejudice from unsupported

  instructions because the jury is likely to try to fit facts into an

  erroneously given instruction.” Castillo v. People, 2018 CO 62,

  ¶ 61. But it is not apparent to us how the defendants would have

  been prejudiced by the “thin skull” instruction. It did not

  encourage the jury to render a verdict based on sympathy or

  prejudice; it told the jurors only that they could not reduce

  damages because of Scholle’s condition — not that they were

  permitted to increase damages because of those conditions. See

  O’Neal v. Bd. of Cnty. Comm’rs, No. 16-CV-01005-TMT-KLM, 2020

  WL 2526782, at *10 (D. Colo. May 18, 2020) (unpublished order).

¶ 80   In any event, “it is not this court’s function to speculate as to

  what a party’s argument might be. Nor is it our proper function to


                                     34
  make or develop a party’s argument when that party has not

  endeavored to do so itself.” Beall Transp. Equip. Co. v. S. Pac.

  Transp., 64 P.3d 1193, 1196 n.2 (Or. Ct. App. 2003). “If [the

  defendants] wanted a weightier resolution of the issue, [they] should

  have mounted a weightier contention. Gravitas begets gravitas.”

  CSX Transp., Inc. v. Miller, 858 A.2d 1025, 1083 (Md. Ct. Spec. App.

  2004); see also Redden v. Clear Creek Skiing Corp., 2020 COA 176,

  ¶ 21 (citing, with approval, this proposition from CSX Transp.).

                           C.   Negligence Per Se

¶ 81     Finally, the Hospital contends that the court incorrectly

  provided a negligence per se instruction to the jury. We conclude

  that reversal is not required.

¶ 82     The trial court informed the jury, in Instruction Number 16,

  that

              At the time of the occurrence in question in
              this case, the following regulations of the State
              of Colorado were in effect:

                  Hospitals must implement written
                   policies and procedures to provide for the
                   safety and welfare of the occupants of
                   their respective facilities.

                  Hospitals must maintain a complete and
                   accurate medical record on every patient


                                     35
                  from the time of admission through
                  discharge.

                Hospitals must provide for the
                 procurement, storage, and transfusion of
                 blood as needed for routine and
                 emergency cases.

                Hospitals must keep records which show
                 the complete receipt and disposition of
                 blood.

             A violation of one or more of these ordinances
             constitutes negligence as defined in
             Instruction No. 15.

             If you find such a violation, you may only
             consider it if you also find that it was a cause
             of the Plaintiffs claimed injur[ies], damages,
             and/or losses.

¶ 83   On appeal, the Hospital contends that the trial court erred by

  giving the jury that instruction because the regulations the court

  used in crafting that instruction cannot, as a matter of law, serve as

  the basis for a negligence per se claim. That’s because, it says, the

  regulations at issue were adopted primarily for “licensure” reasons

  and not, as required, for “the public’s safety.” See Smith v. Surgery

  Center at Lone Tree, LLC, 2020 COA 145M, ¶ 39.

¶ 84   But that was not the argument that the Hospital made in the

  trial court. In the trial court, the Hospital objected on the following

  grounds to any consideration of a negligence per se claim: it wasn’t

                                    36
  pleaded, it didn’t fit the facts of the case, the regulations didn’t

  provide for a standard of care in a professional medical malpractice

  case, and, finally, that “a three-pronged test . . . needs to be

  articulated before negligence per se can be established,” and that

  “was[n’t] done.” At no time did the Hospital argue that the

  regulations were adopted primarily for “licensure,” rather than

  “public safety,” reasons.

¶ 85   “Because [the Hospital] did not object on this ground at trial,

  we decline to address this new argument.” Peiffer, 955 P.2d at

  1010 n.3; see Brown v. Am. Standard Ins. Co., 2019 COA 11, ¶ 21

  (“[I]ssues not raised in or decided by the trial court generally will

  not be addressed for the first time on appeal.”); O’Connell v. Biomet,

  Inc., 250 P.3d 1278, 1282 (Colo. App. 2010) (“[W]hen a party fails to

  assert an argument in the trial court but raises it for the first time

  on appeal, the assertion is deemed waived.”); see also C.R.C.P. 51

  (stating that the parties must object to jury instructions prior to

  submission of the instructions to the jury, and that “[o]nly the




                                     37
  grounds so specified shall be considered on . . . appeal or

  certiorari”).14

¶ 86    We also reject the Hospital’s request that we review its

  unpreserved argument under a plain error standard. Appellate

  courts apply plain error only in the “‘rare’ civil case, involving

  ‘unusual or special’ circumstances — and even then, only ‘when

  necessary to avert unequivocal and manifest injustice.’” Wycoff v.

  Grace Cmty. Church of Assemblies of God, 251 P.3d 1260, 1269

  (Colo. App. 2010) (quoting Harris Grp., Inc. v. Robinson, 209 P.3d

  1188, 1195 (Colo. App. 2009)).




  14 The Hospital argues that we should nonetheless consider the
  issue preserved for review, consistent with Silva v. Wilcox, 223 P.3d
  127, 134-35 (Colo. App. 2009), where a division of this court found
  a “general objection” sufficient to preserve a challenge to a
  negligence per se instruction based on “the context of the parties’
  continuing dispute and the trial court’s consideration of both the
  statutes and the ordinance.” We read Silva to mean that, although
  the objection in the trial court was not made with the precision with
  which it was presented on appeal, the gist of the objection
  presented on appeal would nonetheless have been apparent to the
  court. That is not, in our view, the situation here.


                                     38
¶ 87   This is not, in our view, one of those “rare” cases — involving

  unusual circumstances and necessary to avert unequivocal

  injustice — calling for plain error review.

                   V.    The Jury’s Award of Damages

¶ 88   The defendants contend that the jury’s award of economic

  damages is, in several respects, unsupported by the evidence.15

  More specifically, they argue that the trial court erred in refusing to

  strike (1) $1.4 million of Scholle’s claimed past medical expenses,

  for lack of evidence as to their reasonableness, necessity, and

  causation; and (2) $456,848 in past medical expenses, as lacking

  any evidentiary support. We decline to address the merits of the

  $1.4 million issue because the defendants have failed to adequately

  brief that issue. But, as for the $456,848 in past medical expenses,




  15 Each of the defendants filed its or his own opening brief. In a
  pattern repeated throughout the briefs, however, one of the
  defendants (in this instance, Dr. Ehrichs) argued a point, and the
  other two defendants summarily joined in that argument. This
  manner of proceeding is highly questionable under C.A.R. 28(h)
  (stating that “any party may adopt by reference any part of
  another’s brief, but a party may not both file a separate brief and
  incorporate by reference the brief of another party”).

                                    39
  we conclude that Scholle did not present sufficient evidence to

  sustain that part of the award.

                       A.    The $1.4 Million Figure

¶ 89   The defendants assert that the trial court should have granted

  their motion for directed verdict with respect to $1,483,495 in past

  medical expenses because Scholle did not present any proof that

  those expenses were reasonable or causally related to any

  negligence.

¶ 90   But as Scholle points out, the defendants did not identify in

  their opening briefs which $1,483,495 of Scholle’s claimed $5.5-to-

  $6 million in medical expenses were contested. It is not enough to

  identify the contested expenses for the first time in a reply brief.

  See In re Marriage of Dean, 2017 COA 51, ¶ 31 (“We do not consider

  the arguments mother makes for the first time in her reply brief or

  those that seek to expand upon the contentions she raised in her

  opening brief.”). Nor is it enough simply to cite to portions of the

  record (i.e., transcripts, motions) where the arguments were

  identified for the trial court. See Gravina Siding & Windows Co. v.

  Frederiksen, 2022 COA 50, ¶ 70 n.13 (“This attempt to incorporate

  by reference arguments made in the trial court improperly ‘attempts


                                     40
  to shift — from the litigants to the appellate court — the task of

  locating and synthesizing the relevant facts and arguments’ and

  ‘makes a mockery’ of the rules that govern the length of briefs.”

  (quoting Castillo v. Koppes-Conway, 148 P.3d 289, 291 (Colo. App.

  2006))).

¶ 91   The parties are “responsible for advancing the facts and

  arguments entitling them to relief.” Compos v. People, 2021 CO 19,

  ¶ 35 (quoting Greenlaw v. United States, 554 U.S. 237, 243-44

  (2008)). Because the defendants’ argument has not been properly

  presented to us on appeal, we decline to address it. See Pastrana v.

  Hudock, 140 P.3d 188, 189 (Colo. App. 2006) (“[W]e will not search

  the record for evidence to support allegations of error.”); Brighton

  School Dist. 27J v. Transamercia Premier Ins. Co., 923 P.2d 328, 335

  (Colo. App. 1996) (“[I]t is not the duty of the reviewing court to

  search the record for evidence to support bald assertions.”).

                        B.    The $456,848 Figure

¶ 92   This issue turns on exactly which summary exhibit was

  admitted into evidence. The defendants point to “Exhibit 486,”

  which they say was admitted (through Scholle’s testimony) and

  which shows a total of only $5,543,152 in past medical expenses.


                                     41
  But Scholle, on appeal, cites to a different version of Exhibit 486

  (the one labeled “Updated 11/05/2019”) that was supposedly

  admitted and shows a total of $6,014,668.31 in past medical

  expenses.

¶ 93   Determining who is correct here is not without difficulty. The

  record is far from clear as to what version of Exhibit 486 was the

  final one admitted at trial.

¶ 94   We can say what the record is clear about, though, and draw

  some logical conclusions from it.

¶ 95   The record reflects that both Scholle and the defendants

  uploaded “Exhibit – 486,” with the label “(Updated 11/05/2019),”

  into the supplemental record on appeal; the uploaded Exhibit – 486

  shows a total of $6,014,668.31 in past medical expenses.

¶ 96   But when Scholle testified, he said that Exhibit 486 “did not

  include any bills” for “diabetes” or “hypertension or cholesterol,”

  and that he’d taken “out from the [Hospital] bills the cost of the

  original August 26, 2015, surgery” and a “back revision” occurring

  on November 11, 2015. Counsel then attempted to ask, “And those

  — taking out those bills, they totaled $477,000—” as a specific total

  dollar amount of bills that were excluded, when a defense attorney


                                      42
  objected on foundation and relevance grounds.16 The court decided

  that Scholle could testify as to what the bills were for but was “not

  going to let [Scholle’s counsel] lead him through what the amounts

  are[.]”

¶ 97    Simple math shows that $6,014,668.31 minus the

  approximate figure of $477,000 that counsel was talking about

  equals $5,537,668.30 — a figure very close to the $5,543,152 figure

  appearing on the defendants’ version of Exhibit 486.

¶ 98    In closing argument, Scholle’s counsel pointed to Exhibit 486,

  saying (1) Exhibit 486 was “the past medical [expenses] alone since

  August 26, 2015[, which were] 5.5 million dollars”; and, (2) a few

  pages of transcript later, that the total amount of expenses from the

  expert report “was $5,543,151.74. . . . And you [i.e., the jury] can

  take that forward as you see fit.” Further, in a responsive brief

  post-trial, the defendants stated that during closing argument,

  Scholle’s counsel handwrote this number “on the exemplar jury

  form.”




  16We acknowledge that, since counsel was cut off mid-sentence, the
  “477,000” number is approximate.

                                    43
¶ 99    On appeal, Scholle asserts that his counsel simply referenced

  the wrong exhibit in closing argument. But the combination of

  Scholle’s testimony, simple math, and Scholle’s closing argument

  lead us to conclude that the “final” Exhibit 486 admitted into

  evidence was the one to which the defendants direct this division’s

  attention.

¶ 100   Consequently, because the evidence would support only an

  award of $5,543,151.74, the jury’s award of $6 million must be

  reduced (by $456,948) to that amount.17

                  VI.   Trial Court’s Entry of Judgment

¶ 101   The defendants also contend the trial court erred by (1)

  including prefiling interest in excess of the HCAA’s damages cap; (2)




  17 We reject, however, the defendants’ separate assertion that
  Scholle should not have been awarded the full amount of future
  damages because, according to them, (1) Scholle’s “life care plan”
  included $1,180,400 in identified (but unnecessary) items; and (2)
  $383,411 in duplicative, future lost earnings. But, as Scholle
  points out, the defendants’ arguments overlook (1) the economic
  catastrophe Scholle and his family suffered; (2) evidence that
  Scholle’s health needs would increase over time; and (3) the trial
  court’s recognition that the jury awarded Scholle distinct amounts
  for “future medical and other health care expenses” and “future lost
  earnings and lost earning capacity. See Pressey v. Children’s Hosp.,
  2017 COA 28, ¶ 47, overruled on other grounds by Rudnicki v.
  Bianco, 2021 CO 80.

                                    44
  concluding that good cause existed to exceed the HCAA’s $1 million

  damages cap, and without properly applying the HCAA’s collateral

  source provision; and (3) not entering judgment nunc pro tunc. We

  address each contention in turn.

                      A.   The HCAA’s Damages Cap

¶ 102   The General Assembly enacted the HCAA to “assure the

  continued availability of adequate health care services to the people

  of this state by containing the significantly increasing costs of

  malpractice insurance . . . .” § 13-64-102(1), C.R.S. 2021. In

  furtherance of that purpose, the HCAA presumptively caps the total

  damages a plaintiff can recover on a medical malpractice claim to

  $1 million ($300,000 of which can be noneconomic damages). § 13-

  64-302(1)(b), (1)(c).

                           B.   Prefiling Interest

¶ 103   The defendants contend that the trial court erred in including

  $1,429,832 in prefiling, prejudgment interest from the date of

  Scholle’s surgery (August 26, 2015) to the date he filed his

  complaint (May 11, 2017) in a judgment in excess of the HCAA’s

  damages cap.




                                     45
¶ 104   Section 13-21-101(1), C.R.S. 2021, governs interest on

  damages in all personal injury actions: a plaintiff may claim interest

  on damages from the date the action accrues until the date the suit

  is filed (prefiling interest) and from the date the suit is filed to the

  date judgment is satisfied (post-filing interest).

¶ 105   Section 13-64-302(2), however, provides that

             prejudgment interest awarded pursuant to
             section 13-21-101 that accrues during the
             time period beginning on the date the action
             accrued and ending on the date of filing of the
             civil action is deemed to be part of the damages
             awarded in the action for the purposes of this
             section and is included within each of the
             limitations on liability that are established
             pursuant to subsection (1) of this section.

  (Emphases added.)

¶ 106   According to the defendants, under this statute, “Scholle may

  not recover prefiling interest in excess of the HCAA’s damage caps

  under any circumstances.” We do not agree.

¶ 107   Damages are capped under the HCAA, subject to being

  uncapped upon a showing of “good cause” and “unfair[ness].” § 13-

  64-302(1)(b), (1)(c). Prefiling, prejudgment interest is part of

  damages. § 13-64-302(2). As a matter of pure logic, then, prefiling,

  prejudgment interest is part of “damages” capped under the HCAA,


                                      46
  subject to being uncapped upon a showing of good cause and

  unfairness — unless there’s another statute saying otherwise.

  There is no statute — nor case law18 — saying otherwise.

¶ 108   Consequently, the trial court did not err by considering the

  prefiling, prejudgment interest as part of the damages award,

  subject to being uncapped upon a showing of “good cause” and

  “unfairness.”

             C.    Exceeding the HCAA’s Damages Cap and
                       Collateral Source Considerations

¶ 109   Section 13-64-302(1)(b) provides that

             if, upon good cause shown, the court
             determines that the present value of past and
             future economic damages would exceed [the $1
             million] limitation and that the application of
             such limitation would be unfair, the court may
             award in excess of the limitation the present
             value of additional past and future economic
             damages only.

  (Emphases added.)




  18As Scholle points out, the cases on which the defendants rely —
  Ochoa v. Vered, 212 P.3d 963 (Colo. App. 2009), and Wallbank v.
  Rothenberg, 74 P.3d 413 (Colo. App 2003) — involved appeals from
  damage awards that the trial court had capped after finding no
  good cause to exceed the cap.

                                    47
¶ 110   In considering this provision, a division of our court, in

  Wallbank v. Rothenberg, 140 P.3d 177, 180 (Colo. App. 2006),

  equated (1) “good cause” with a “substantial or legal justification, as

  opposed to an assumed or imaginary pretense”; and (2) “unfair”

  with “marked by injustice, partiality, or deception.” (Citations

  omitted.) And because the statute doesn’t “specify factors that a

  trial court must consider when determining whether a movant has

  shown good cause or unfairness,” the division held that “a court

  may exercise its discretion to consider factors it deems relevant

  when determining whether the movant qualifies for . . . [an]

  exception to the cap.” Id. at 180-81.

¶ 111   Scholle had the burden of establishing good cause and

  unfairness under the statute. Id. at 180. According to the

  defendants, Scholle provided no justification for an award in excess

  of the damages cap beyond saying his damages were supported by

  the evidence.

¶ 112   That’s not what the record reflects. In a written order, the trial

  court found that, under the totality of the circumstances, good

  cause existed for endorsing the jury’s award in excess of the

  statutory cap because (1) the amount of the award was supported


                                     48
  by “credible, unrefuted evidence at trial”; (2) it would be

  “fundamentally unfair” to limit the amount of damages due to the

  “calamity” that occurred; (3) the medical costs imposed “a

  significant financial burden” on Scholle and his family, as he was

  the primary earner and had two minor children at home; (4) though

  Scholle was fifty-seven years old, he sustained permanent injuries

  which would prevent him from ever returning to a “career that he

  enjoyed deeply”; (5) medical costs would “escalate” and would “only

  increase over time” through the end of Scholle’s life; and (6)

  considering that the bulk of these costs were “already-incurred

  medical costs,” Scholle and his family lacked the means to earn

  sufficient income to pay off those costs.

¶ 113   Here, there is no question but that the first five factors relied

  on by the trial court were proper, supported by the record, and

  sufficient to support the entry of judgment in excess of $1 million.

¶ 114   But what about the sixth factor of Scholle having to repay

  “already-incurred” costs? Was it properly considered, and, if not,

  does it call into question the propriety of the judgment entered by

  the court?




                                     49
¶ 115   A court abuses its discretion when it gives significant weight to

  an improper or irrelevant factor, see, e.g., City of Duluth v. Fond du

  Lac Band of Lake Superior Chippewa, 785 F.3d 1207, 1210-11 (8th

  Cir. 2015), or when it relies on factual assertions not supported by

  the record, Medina v. Conseco Annuity Assurance Co., 121 P.3d 345,

  347 (Colo. App. 2005).

¶ 116   The HCAA “eliminates, to the extent possible, the likelihood

  that health care providers will pay out large sums of money for

  losses that will never actually be sustained by the tort victim.” Hill

  v. United States, 81 F.3d 118, 120 (10th Cir. 1996). It does so, in

  part at least, by requiring that, “[b]efore entering final judgment, the

  court . . . determine the amount, if any due [to a] third party payer

  or provider and enter . . . judgment in accordance with such

  finding.” § 13-64-402(3), C.R.S. 2021.

¶ 117   Here, although Scholle served notice on third-party payers or

  providers, as required by the HCAA under section 13-64-402(1),

  none of them filed a “written notice of [a] subrogated claim,” as

  required by section 13-64-402(2). The failure to file a notice of a

  subrogation claim “shall constitute a waiver of such right of

  subrogation as to such action” under section 13-64-402(2).


                                    50
¶ 118   Courts may (and regularly do), however, address the impact of

  waived claims on the rights of others. The defendants assert that

  because third-party payers’ or providers’ waiver of subrogation

  claims bars those parties’ ability to recover anything else from

  Scholle, the court should have taken into account that Scholle owed

  them nothing further.

¶ 119   Scholle asserts otherwise, relying on a holding from a division

  of this court that the contract exception to the collateral source

  statute applies to post-verdict proceedings seeking the reduction of

  damages in medical malpractice actions. See Pressey v. Children’s

  Hosp., 2017 COA 28, ¶¶ 17-22, overruled on other grounds by

  Rudnicki v. Bianco, 2021 CO 80.

¶ 120   A collateral source is “a person or company, wholly

  independent of an alleged tortfeasor, that compensates an injured

  party for that person’s injury.” 6 David R. DeMuro, Colorado

  Practice Series: Civil Trial Practice § 12.4, Westlaw (2d ed. database

  updated Aug. 2021) (quoting Smith v. Kinningham, 2013 COA 103,

  ¶ 13). A collateral source is typically an entity such as an

  insurance company or employer. Id.




                                    51
¶ 121   To prohibit, in some circumstances, a plaintiff’s double

  recovery, the General Assembly legislatively enacted a “collateral

  source” rule, which allows the court, after the jury has returned its

  verdict stating the amount of damages to be awarded, to reduce the

  amount of the verdict by the amount the plaintiff was indemnified

  by a third party. § 13-21-111.6, C.R.S. 2021. The statute,

  however, has an important exception (the contract exception):

             the verdict shall not be reduced by the amount
             by which such person . . . has been or will be
             wholly or partially indemnified or compensated
             by a benefit paid as a result of a contract
             entered into and paid for by or on behalf of
             such person.

  Id.

¶ 122   The contract exception to the legislature’s collateral source

  rule “prevent[s] a windfall to a tortfeasor when a plaintiff receive[s]

  benefits arising out of the plaintiff’s contract.” Volunteers of Am.

  Colo. Branch v. Gardenswartz, 242 P.3d 1080, 1085 (Colo. 2010).

  But it

             does not necessarily result in a plaintiff
             receiving a double recovery because the
             plaintiff must often subrogate the party with
             whom they contracted. In a typical
             subrogation framework, an insurer pays for
             the injured plaintiff’s medical costs up front,


                                     52
              the plaintiff collects the cost of the treatment
              from the tortfeasor under the contract
              exception in section 13-21-111.6, and the
              plaintiff then reimburses the insurer for the
              cost of the treatment. So although the
              contract exception prevents the trial court
              from deducting from the plaintiff’s damages
              the amount paid by a party with whom the
              plaintiff has contracted, the plaintiff’s
              subrogation obligation will generally prevent
              double recovery.

  Ronquillo v. EcoClean Home Servs., Inc., 2021 CO 82, ¶ 17 (citations

  omitted).

¶ 123   In light of the contract exception, we agree with Scholle, to the

  extent that he argues that a court cannot, as a matter of law,

  reduce damages in excess of the damages cap because a plaintiff

  owes nothing further with respect to past expenses or bills.

¶ 124   But that is not the same as saying that whether a plaintiff

  owes money to third-party providers or payers isn’t a relevant

  consideration in deciding to enter judgment in excess of the HCAA’s

  $1 million damages cap. Otherwise, the language of section 13-64-

  402(3) — requiring the entry of “judgment in accordance with [a]

  finding” as to “the amount, if any due [to a] third party payer or

  provider” — would have little, if any, purpose. Dep’t of Revenue v.

  Agilent Techs., Inc., 2019 CO 41, ¶ 32 (avoiding a statutory


                                      53
  construction that would render a section meaningless); People v.

  Gulyas, 2022 COA 34, ¶ 30 (“We must avoid constructions that

  would render any words or phrases superfluous.”); Keysight Techs.,

  Inc. v. Indus. Claim Appeals Off., 2020 COA 29, ¶ 12 (“A ‘cardinal

  principle of statutory construction’ is that no clause, sentence, or

  word is ‘superfluous, void, or insignificant.” (quoting Falcon

  Broadband, Inc. v. Banning Lewis Ranch Metro. Dist. No. 1, 2018

  COA 92, ¶ 31)).

¶ 125   The trial court did not take subrogation interests (or the lack

  thereof) into consideration in entering judgment because, it said,

  none were asserted. But, the defendants insist, “the assumption

  that [Scholle] was responsible for repaying past medical expenses

  permeated the trial court’s order allowing such a high damage

  award.” To this end, the trial court found (1) “[T]hese [past medical]

  costs imposed a significant financial burden on [Scholle’s] family,

  for whom he has been the primary income earner. . . . [Scholle] and

  his family lack the means to earn sufficient income to repay his

  already-incurred medical costs”; and (2) not allowing a recovery in

  excess of the cap would “prevent [him] from recovering funds to

  repay medical care he has already received.”


                                    54
¶ 126   Contrary to one of the trial court’s findings, however, Scholle

  did not produce any evidence that he owed any money to

  third-party payers or providers. The trial court, then, should not

  have taken this “fact” into consideration, much less given it

  significance in entering judgment, and the court abused its

  discretion in considering it. See City of Duluth, 785 F.3d at 1210-

  11; Medina, 121 P.3d at 347.

¶ 127   The question at this point is whether the abuse of the court’s

  discretion in this regard was prejudicial or harmless. See C.R.C.P.

  61 (“[N]o error or defect in any ruling or order or in anything done

  or omitted by the court . . . is ground for granting a new trial or for

  setting aside a verdict or for vacating, modifying or otherwise

  disturbing a judgment or order, unless refusal to take such action

  appears to the court inconsistent with substantial justice. The

  court at every stage of the proceeding must disregard any error or

  defect in the proceeding which does not affect the substantial rights

  of the parties.”). This, in turn, depends on whether the court’s error

  substantially influenced the outcome of the case. See Bernache v.

  Brown, 2020 COA 106, ¶ 26.




                                     55
¶ 128   If the record clearly shows that the trial court would have

  reached the same result even without considering Scholle’s liability

  for past expenses, then the error was harmless. Cf. People v.

  Loveall, 231 P.3d 408, 416 (Colo. 2010) (evaluating the

  harmlessness of improperly considering a particular ground as a

  basis for revoking probation).

¶ 129   As we read the trial court’s order, the court’s improper

  consideration of Scholle’s purported repayment obligations was a

  significant factor in the decision to allow a judgment in excess of

  the HCAA’s damages cap. We thus can say “with fair assurance

  that the error substantially influenced the outcome of the case.”

  See Johnson v. Schonlaw, 2018 CO 73, ¶ 11. Thus, the court’s

  erroneous consideration of this factor cannot be considered

  harmless.

¶ 130   The case must be remanded, then, for a re-assessment of

  whether, under the circumstances, properly considered, there is

  good cause to believe that the application of the HCAA’s damages

  cap would be unfair.




                                    56
                            D.    Nunc Pro Tunc

¶ 131   The defendants contend that the trial court erred by failing to

  enter judgment, as it said it would, nunc pro tunc to November 21,

  2019, the date the jury returned its verdict. Instead, it entered

  judgment nearly ten months later, on September 16, 2020.

¶ 132   The delay in entering judgment, the defendants say, resulted

  in an additional “ten months of prejudgment interest, increasing the

  final judgment by nearly $1 million.”

¶ 133   “Upon a general or special verdict of a jury, . . . the court shall

  promptly prepare, date, and sign a written judgment and the clerk

  shall enter it on the register of actions.” C.R.C.P. 58(a) (emphasis

  added).

¶ 134   A ten-month delay in entering judgment could hardly be called

  “prompt” action. Cf. Keenan ex rel. Hickman v. Gregg, 192 P.3d

  485, 488 (Colo. App. 2008) (“[P]rompt” means “performed readily or

  immediately; given without delay or hesitation.”) (citation omitted).

  “The doctrine of nunc pro tunc permits a court to enter an order,

  such as an order of final judgment, with an effective date earlier

  than the actual date of entry. An entry of judgment nunc pro tunc

  to a certain date is appropriate when the cause was ripe for


                                     57
  judgment on that earlier date. The doctrine of nunc pro tunc is often

  used to ameliorate harm done to a party by court delays or clerical

  errors.” Guarantee Tr. Life Ins. Co. v. Est. of Casper, 2018 CO 43,

  ¶ 27; see, e.g., Zuker v. Clerk-Magistrate, 673 N.E.2d 548, 552

  (Mass. 1996) (A judgment nunc pro tunc can be entered “to prevent

  a failure of justice resulting, directly or indirectly from delay in

  court proceedings subsequent to a time when a judgment, order or

  decree ought to and would have been entered, save that the cause

  was pending under advisement.”) (citation omitted).

¶ 135   When a judgment is entered nunc pro tunc, postjudgment

  interest begins to run on the judgment as of the earlier date. See

  Stone v. Currigan, 138 Colo. 442, 449, 334 P.2d 740, 743 (1959).

¶ 136   “Application for . . . a judgment [nunc pro tunc] is addressed to

  the sound discretion of the court.” Perdew v. Perdew, 99 Colo. 544,

  547, 64 P.2d 602, 604 (1936). A court abuses its discretion if its

  decision is manifestly arbitrary, unreasonable, or unfair, or if it

  misapplies the law. AA Wholesale Storage, LLC v. Swinyard, 2021

  COA 46, ¶ 32.

¶ 137   Citing Estate of Casper, ¶¶ 26-28, Scholle rather conclusorily

  asserts that the trial court “could not legally have entered judgment


                                     58
  on verdict day because the verdict did not resolve the damages

  available under the HCAA.” He doesn’t tell us why, though.

  Presumably, it’s because the court had yet to determine (1) the

  amount of applicable prefiling, prejudgment interest, which, as

  noted earlier, would be part of the damages recoverable under the

  HCAA; or (2) whether “good cause” existed to allow the jury’s award

  of damages in excess of the HCAA’s damages cap. The first of

  these, however, involved only a matter of mathematical calculation,

  and the second (unlike in Estate of Casper) involved no potential for

  an increase in allowable damages. Neither of these circumstances

  would bar the entry of a nunc pro tunc judgment.

¶ 138   It is true, as Scholle points out, that much of the ten-month

  period before the court entered judgment was taken up with

  post-trial litigation over fees and costs, and collateral source and

  subrogation issues. But ultimately, none of that affected the base

  amount of damages awarded by the jury and, in turn, allowed by

  the court.




                                    59
¶ 139    Applying a 9% prejudgment interest rate on a base figure of

  $13,345,931.31,19 the court (in its written, final judgment)

  determined that, for the 300 days between the date of the verdict

  and the date the judgment was entered, Scholle was entitled to

  “postverdict,” prejudgment interest of $987,234.

¶ 140    However, had the court entered its judgment nunc pro tunc to

  the day of the verdict (as the court, at one point, said it would do),

  the “postverdict” interest on that same base amount for those 300

  days would be considered “postjudgment” interest. Postjudgment

  interest on money judgments that are appealed is, under section

  13-21-101(3), “two percentage points above the discount rate,”




  19As explained in the trial court’s written final judgment, this
  “base” figure comprises

       (1) The jury’s $9,292,887 award of damages;

       (2) “pre filing interest” of a simple 9% interest rate on the jury
           award, running from the date of the surgery to the date that
           Scholle filed his complaint; and

       (3) “post filing, pre judgment” interest, compounded annually at a
           9% rate of the sum of (a) the original jury award plus (b) the
           pre filing interest, running from the date Scholle filed his
           complaint to the date the court entered final judgment (on
           September 16, 2020).

                                      60
  which is the current market interest rate paid to the federal reserve

  bank of Kansas City, and “rounded to the nearest full percent.”

¶ 141   According to the defendants in their reply briefs, the

  applicable postjudgment interest rate is 2%. Using that rate on the

  same base figure for the 300 days at issue, the postjudgment

  interest figure would have been $219,384.

¶ 142   The difference between the figures representing post-verdict,

  prejudgment interest and post-verdict, postjudgment interest is

  $767,850.

¶ 143   The court’s explanation for not ultimately making the

  judgment nunc pro tunc to the date of the verdict was that the court

  wanted to enter only one final judgment. But the court could have

  done so, effective as of the date of the verdict. And by doing so, the

  court could have alleviated the harm done to the defendants as a

  result of using a pre-, instead of a post-, judgment rate of interest.

¶ 144   The court’s failure to enter judgment nunc pro tunc, without a

  good reason, was, in our view, manifestly unfair and thus an abuse

  of discretion.




                                    61
¶ 145   Consequently, the damages part of the judgment must be set

  aside and re-calculated as if judgment was entered nunc pro tunc to

  the date of the jury’s verdict.

                              VII. Disposition

¶ 146   The judgment is affirmed in part and reversed in part, and the

  matter is remanded to the trial court with directions to, consistent

  with the views expressed in this opinion, (1) reduce the amount of

  the jury’s award for past medical expenses to $5,543,152; (2)

  re-calculate the amount of prefiling, prejudgment interest and

  include it, with the jury’s award, as damages; (3) reconsider

  whether Scholle has shown good cause to conclude that application

  of the HCAA’s $1 million damages cap would be unfair; and (4)

  enter judgment, nunc pro tunc, as of the date of the jury’s verdict

  (November 21, 2019).

        JUDGE TOW concurs.

        JUDGE BERGER concurs in part and dissents in part.




                                    62
        JUDGE BERGER, concurring in part and dissenting in part.

¶ 147   I agree with nearly all the majority’s analysis in this difficult

  case. But, for two independent reasons, I respectfully disagree that

  a remand is necessary for a re-assessment of whether to exceed the

  $1 million cap under the Health-Care Availability Act (HCAA). See

  supra Part VI.C. Instead, I believe the trial court’s decision was

  within its broad discretion, and, in any event, any error was

  harmless. I would therefore affirm the judgment subject to the

  specific reductions addressed in the majority opinion.

                       I.    The Majority’s Analysis

¶ 148   As the majority recites, the trial court relied on six express

  factors to exceed the cap. Supra, ¶ 112. The majority agrees that

  the trial court properly considered five of those factors and that

  those factors support the trial court’s decision to exceed the cap.

  Supra, ¶ 113. Nevertheless, the majority reverses the judgment.

  The majority says that consideration of one of those factors

  constituted an abuse of discretion. According to the majority, that

  one factor requires that we remand this complex case to a new




                                      63
  judge (who has no background with the case) for reconsideration of

  this quintessentially discretionary decision.1

¶ 149       The single factor with which the majority takes issue is factor

  six: the trial court’s consideration of the supposed fact that the bulk

  of these costs were “already-incurred medical costs” and that

  “Scholle and his family lacked the means to earn sufficient income

  to pay off those costs.” Supra, ¶ 112. The majority takes the trial

  court to task on factor six because it says that Mr. Scholle

  presented no evidence that he had owed any money to insurers or

  other third-party payers. Supra, ¶ 126. The majority errs for two

  reasons.

      II.    The Majority’s Analysis is Contrary to the Plain Language of
                the Contract Exception to the Collateral Source Rule

¶ 150       First, the trial court did not abuse its discretion by considering

  the sixth factor. The contract exception to the collateral source

  statute required the court to disregard the fact (if it is a fact) that

  Mr. Scholle or his estate had no out-of-pocket obligations to pay for

  his past or future medical care.




  1 The trial judge who allowed the judgment to exceed the cap has
  retired.

                                         64
¶ 151   In tort actions, a court must generally reduce the damages by

  the amount the plaintiff was compensated by any other person,

  except that

             the verdict shall not be reduced by the amount
             by which such person, his estate, or his
             personal representative has been or will be
             wholly or partially indemnified or compensated
             by a benefit paid as a result of a contract
             entered into and paid for by or on behalf of
             such person.

  § 13-21-111.6, C.R.S. 2021.

¶ 152   The statute is broad and unambiguous: courts cannot reduce

  a verdict by any amount paid as the result of a contract. It

  contains no exception for when a third party fails to file a

  subrogation notice under the HCAA with the trial court. The trial

  court therefore properly considered Mr. Scholle’s medical expenses

  without regard to insurance when it exercised its discretionary

  authority to exceed the cap.

¶ 153   The majority claims to distinguish between a prohibited

  reduction of the judgment based on collateral sources and

  consideration of the amounts required to be paid by Mr. Scholle or

  his estate for medical care. The majority agrees that “a court

  cannot, as a matter of law, reduce damages in excess of the


                                    65
  damages cap because a plaintiff owes nothing further with respect

  to past expenses or bills.” Supra, ¶ 123. But, the majority says,

  “that is not the same as saying that whether a plaintiff owes money

  to third-party providers or payers isn’t a relevant consideration in

  deciding” whether to exceed the cap. Supra, ¶ 124.

¶ 154   In my view, that is a distinction without a difference. The

  result is precisely the same. The majority reverses a principal

  judgment of almost $10 million based on monies allegedly paid by

  Mr. Scholle’s insurers and other third-party payers. Regardless of

  how the majority attempts to sanitize it, that reduction violates the

  collateral source statute.

¶ 155   Public policy goals of avoiding double recovery may favor the

  majority. I acknowledge that for years well-meaning people have

  disputed the public policy grounds supporting both the common

  law and statutory collateral source rule. See Wal-Mart Stores, Inc. v.

  Crossgrove, 2012 CO 31, ¶¶ 9-18 (explaining the evolution and

  policy of the common law and statutory collateral source rule).

¶ 156   But the General Assembly has spoken, and our job is to apply

  the statute, not create a judge-made exception because it may be

  better policy. “Avoiding the possibility of an undesirable result by


                                    66
  essentially nullifying the [contract exception] would be tantamount

  to disregarding the legislature’s intent.” People v. Weeks, 2021 CO

  75, ¶ 43.

¶ 157     I also acknowledge that the interplay between the HCAA cap

  provisions and the collateral source rule is not at all clear. But

  when the General Assembly enacted the HCAA, it did not disturb

  the contract exception. See Ch. 107, sec. 3, § 13-21-111.6, 1986

  Colo. Sess. Laws 679; Ch. 100, sec. 1, § 13-64-402, 1988 Colo.

  Sess. Laws 620. It surely could have, but it did not. We must

  apply the contract exception as written. “Inartful drafting by the

  legislature . . . doesn’t give us carte blanche to rewrite a statute.”

  Weeks, ¶ 38; see also Prairie Mountain Publ’g Co. v. Regents of Univ.

  of Colo., 2021 COA 26, ¶ 25.

¶ 158     For these reasons, the trial court did not abuse its discretion

  by considering the sixth factor and allowing the judgment to exceed

  the cap.

   III.    The Other Five Factors Independently Support Exceeding the
                                       Cap

¶ 159     Regardless of who’s right concerning the trial court’s analysis

  of the sixth factor, a remand to determine whether to exceed the



                                      67
  cap is not necessary. The majority says it has “fair assurance that

  the error substantially influenced the outcome of the case.” Supra,

  ¶ 129 (quoting Johnson v. Schonlaw, 2018 CO 73, ¶ 11).

¶ 160   I disagree. In my view, given the other valid reasons for

  exceeding the cap, any error by the court regarding factor six did

  not substantially influence the outcome. The first five factors “were

  proper, supported by the record, and sufficient to support the entry

  of judgment in excess of $1 million” independent of factor six.

  Supra, ¶ 113.

¶ 161   Most importantly, the jury’s award was not based on past

  medical expenses alone: $2.6 million of the $9 million principal

  verdict were for future medical expenses. Supra, ¶ 11, n.3. The trial

  court relied on this fact as the fifth factor for exceeding the $1

  million cap under the HCAA.

¶ 162   Even if Mr. Scholle had no obligation to pay even one dollar to

  his medical providers for his past medical care, that fact is not

  dispositive of whether Mr. Scholle had an obligation to pay for part

  or all of his future medical care. To the contrary, it is purely

  speculative to assume that Mr. Scholle would not bear that cost. It

  is simply too much to expect the trial court to ascertain with any


                                     68
  certainty the extent to which Mr. Scholle would be liable for future

  medical costs.

¶ 163   The trial court was therefore well within its authority in

  inferring that Mr. Scholle would need to pay for his lifetime future

  medical care (which, according to the jury’s award, exceeded the

  cap by more than $1.5 million). Accordingly, based on factor five

  alone, any error regarding factor six did not substantially influence

  the trial court’s decision to exceed the cap.

¶ 164   There are still four other factors on which the trial court relied

  to exceed the cap. The court found the amount of the award was

  supported by the evidence, that it would be fundamentally unfair to

  limit the damages, that Mr. Scholle carried a significant financial

  burden, and that he could not return to his chosen career. Supra,

  ¶ 112.

¶ 165   When these other factors are combined with Mr. Scholle’s

  future medical costs (as determined at the time of trial), there is no

  doubt in my mind that the trial court would have exercised its

  authority to exceed the cap in the absence of factor six.




                                     69
                             IV.   Conclusion

¶ 166   For these reasons, I concur in part and respectfully dissent in

  part. I concur in all portions of the majority’s opinion, except its

  cap analysis and its disposition in remanding the cap determination

  to the trial court.




                                    70